Citation Nr: 1541769	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-10 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a cerebrovascular accident (CVA/stroke).

3.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had over 19 years of active service, from November 1967 to June 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran submitted a February 2014 VA Form 9, in which he checked the box marked, in part, "I am only appealing these issues" and underneath wrote "issue 2 service connection for lumbar spondylosis" with some additional argument.  The Veteran did not perfect an appeal for entitlement to an increased rating for right ear hearing loss.  As such, entitlement to an increased rating for right ear hearing loss is not before the Board at this time.  See Archbold v. Brown, 9 Vet. App. 124 (1996); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

During the pendency of this appeal, an April 2014 rating decision, in pertinent part, denied entitlement to service connection for CVA/stroke and ischemic heart disease.  However, in March 2015, the Veteran submitted a notice of disagreement with respect to two these two issues; but a statement of the case has not been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, evidence has been received by VA subsequent to the most recent, January 2014, statement of the case issued for the Veteran's low back claim.  Specifically, such includes additional VA examination reports.  Neither the Veteran, nor his representative, waived RO review of this additional evidence.  However, in light of the favorable grant for the low back claim, remand for RO consideration of such is not necessary. 

The issues of entitlement to service connection for CVA/stroke and entitlement to service connection for ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, it is at least as likely as not that degenerative joint disease of the lumbar spine with scoliosis and disk herniation were incurred during active duty.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the lumbar spine with scoliosis and disk herniation have been met.  38 U.S.C.A. §§ 1101, 1110, 1112. 1113, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183   (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable grant herein, which grants entitlement to service connection for a low back disability, further discussion as to compliance with VA's duties to notify and assist with respect to this specific claim are not warranted.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran satisfies the existence of the present disability standard with regard to a low back disability.  Initially, the Board notes that VA treatment records document the Veteran's complaints of back pain.  A December 2009 CT scan of the lumbar spine revealed intervertebral disc bulging at L2-3 interspace, scoliosis with convexity to the right, a herniated disc at L3-4 with degenerative changes of the apophyseal joints, and disc herniation at L4-5 with degenerative changes of the apophyseal joints.  A February 2010 VA treatment record reported a diagnosis of chronic lower back pain secondary to a herniated disk.  Thus, the Board finds that current low back disability, best characterized as degenerative joint disease of the lumbar spine with scoliosis and disk herniation, has been demonstrated.  The question remaining for consideration is whether the Veteran's current disability of degenerative joint disease of the lumbar spine with scoliosis and disk herniation is related to service.

The evidence of record supports a finding that the Veteran sustained an injury to his low back in service.  Specifically, in an October 1970 Report of Medical History, the Veteran checked that he had worn a brace or back support.  A July 1976 service treatment record reported the Veteran complained of tenderness at incision site of a right orchiectomy as well back pain which began the prior day while moving wall locks.  The July 1976 service treatment record diagnosed low back strain.  A May 1978 service treatment record noted upper back pain but no history of trauma.  A February 1981 service treatment record noted a complaint of sharp pains in the upper portion of back for three days and diagnosed muscle strain.  An October 1982 service treatment record documented a complaint of lower back pain for two days.  A separate October 1982 service treatment record also noted back pain.  An October 1983 service treatment record reported back pain was at greater sciatic notch and that it was painful when the Veteran bent backwards or forwards and movements were very limited.  The October 1983 service treatment record diagnosed back strain.  Another October 1983 entry noted a complaint of lower back pain and that the Veteran's back hurt when he walked or stood too long.  In a May 1987 Report of Medical History, the Veteran affirmatively checked recurrent back pain.  In a statement associated with such, the Veteran further reported he had had back pain since about 16 years ago as he hurt his back in combat in 1968, and again in Germany during training exercise.  Thus, the element of an in-service injury is met.

The Veteran was afforded a VA spine examination in November 2010.  The November 2010 VA examiner found that it was less likely as not that the Veteran's current low back condition was related to his in-service treatment of a low back condition.  The VA examiner further noted that the Veteran currently had degeneration in the facet joints which was an aging process and not related to injuries; and that he did not seemingly have chronic low back strain or pain as he did not seek medical care for a low back condition after military discharge per his own account and he stated back pain did not begin until he was in his 50s.  The November 2010 VA examiner further opined that the Veteran had a large herniation on diagnostic study that may have been due to some type of low back injury; as it did not seem to have occurred in the military due to lack of chronicity of symptoms and radicular symptomatology.  However, the November 2010 VA examiner only noted the July 1976 service record and October 1982 service treatment record and not the numerous service treatment records which documented back pain, as described above, and as such the opinion lacks probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

Additionally, the Board notes that the Veteran, in an April 1990 statement, reported he now had arthritis in his shoulder and back.  Moreover, a June 1990 VA examiner also noted the Veteran had been troubled with neck and lower back discomfort for the past 12 years but more so during the past five.  Additionally, in his February 2014 VA Form 9, substantive appeal, the Veteran, in part, stated the complaint was significant and of long duration.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence, as evidence of record tends to show a continuity of low back pain and other related symptoms during and since active service.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  As the evidence shows that the Veteran presently has degenerative changes of the lumbar spine, 38 C.F.R. § 3.303(b) is a possible avenue for substantiating the claim because arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  The Board notes that in May 1987 separation documents the Veteran complained of back pain.  Moreover, VA medical records document complaints of back pain as early as June 1990.  Accordingly, as there is no evidence of an intercurrent cause, the Board finds that the Veteran has low back disability, which onset during active service based on a continuity of symptomatology.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for low back disability, best characterized as degenerative joint disease of the lumbar spine with scoliosis and disk herniation.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for degenerative joint disease of the lumbar spine with scoliosis and disk herniation is granted.


REMAND

As noted above, the Veteran has submitted a timely notice of disagreement with respect to the April 2014 rating decision which in pertinent part, denied entitlement to service connection for CVA/stroke and entitlement to service connection for ischemic heart disease.  In circumstances where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See Manlincon, 12 Vet. App. at 240-41.  Accordingly, in the circumstances presented in this case, the Veteran should be provided with a statement of the case for entitlement to service connection for a CVA/stroke and entitlement to service connection for ischemic heart disease.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pursuant to the notice of disagreement received in March 2015, as to the April 2014 rating decision which the Veteran denied entitlement to service connection for a CVA/stroke and denied entitlement to service connection for ischemic heart disease.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2014). 

Only if the Veteran completes an appeal with respect to either issue by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


